COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: THE STATE OF TEXAS,                      §               No. 08-19-00183-CR

                        Relator.                  §         AN ORIGINAL PROCEEDING

                                                  §                 IN MANDAMUS

                                                  §

                                              §
                                            ORDER

       Real Party in Interest Kevin Quezada has filed a motion to extend time for oral argument.
We grant the motion in part. The Court resets the time limits for this case as follows:

Relator (State of Texas): 20 minutes

Real Party in Interest (Kevin Quezada): 25 minutes

Relator (State of Texas) Rebuttal: 10 minutes.

       In the event that counsel for amicus curiae informs the Court of his intent to participate in

oral argument, counsel for Real Party in Interest and amicus counsel may decide how to

apportion the 25 minutes of argument time between them.

       IT IS SO ORDERED this 22nd day of January, 2020.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.